Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s filing date of 12/03/2020.
Acknowledgment is made of applicant’s claim for priority of CN 201911236809.3 filed in China on 12/05/2019.
Claims 1-15 are pending.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a plurality of data lines derived from the data driving circuit and extending to the top peripheral area through the active area, a repair line derived from the data driving circuit and extending along the side peripheral area and the top peripheral area; detecting each of the plurality of data lines of the array substrate to determine a broken data line including a first section and a section disconnected with each other; performing laser-welding on intersection position between the broken data line and the repair line in the top peripheral area; forming, by disconnecting the repair line near the intersection position in the top peripheral area, a repair section derived from the data driving circuit and extending along a first side peripheral area and a part of the top peripheral area to be conductive connected with the second section, wherein, among two disconnected sections of the broken data line, for the first section, signals are introduced from the data driving circuit, and for the second section, signals are introduced from the data driving circuit and the repair section.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-5 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 6 is the inclusion of the limitation 
“…An array substrate, comprising… a repair line, derived from the data driving circuit and extending along the side peripheral area and the top peripheral area; and a laser welding point, disposed at intersection position between the broken data line and the repair line and located in the top peripheral area, wherein the broken data line is configured to be welded to the repair line through the laser welding point; wherein, in the top peripheral area, the repair line is configured to be disconnected near the intersection position to form a repair section derived from the data driving circuit and extending along a first side peripheral area and a part of the top peripheral area to be conductive connected with the second section, and among two disconnected sections of each broken data line, for a first section, signals are introduced from the data driving circuit, and for a second section, signals are introduced from the data driving circuit and the repair section.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 6. Claims 7-10 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 11 is the inclusion of the limitation 
“…An active matrix display device, comprising … a repair line, derived from the data driving circuit and extending along the side peripheral area and the top peripheral area; and a laser welding point, disposed at intersection position between the broken data line and the repair line and located in the top peripheral area, wherein the broken data line is welded to the repair line through the laser welding point; wherein, in the top peripheral area, the repair line is disconnected near the intersection position to form a repair section derived from the data driving circuit and extending along a first side peripheral area and a part of the top peripheral area to be conductive connected with the second section, and among two disconnected sections of each broken data line, for a first section, signals are introduced from the data driving circuit, and for a second section, signals are introduced from the data driving circuit and the repair section.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 11. Claims 12-15 are also allowed due to their virtue of dependency.
Tong et al. US 2014/0118658, Nikki US Pat. 5202778, Liu US 2011/0109863 and Qin CN 101592797 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871